DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-14 are pending.  
This is a corrected notice of allowability and merely corrects a typographical error in the numbering of the allowed claims (see below in bold and italics).  The reasons for allowance remain the same as in the previous notice of allowance of 08/02/21.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
All of claim(s) 1’s limitations, including product by process limitations, must be given patentable weight because all the limitations of claim(s) 1 result in a material difference in the final product.
In light of the examiner’s amendment, the prior art does not disclose or suggest the subject matter of claim(s) 1.  The closest prior art is Yamasaki et al. (U.S. 20150342276) and/or Bojkova et al. (WO 2007/078549), which does not disclose, teach or suggest, explicitly or inherently the composition as recited in claim(s) 1.  Yamasaki teaches a composition which may include polyamines, polyisocyanate, and a polythiol ingredient which may be di-mercapto or tri or higher mercapto compounds (see abstract, [0297], [0292]) but does not suggest any reason for combining a di-mercapto compound with a tri or higher mercapto compound as the polythiol ingredient (instead di and tri or higher mercapto compounds are simply provided in a list of possible polythiol compounds).  Bojkova teaches a composition comprising a polyamine and polyisocyanate along with a di-mercapto compound and a tri or higher mercapto compound (see abstract) but does not suggest controlling the ratio of di- to tri or higher- mercapto compounds, let alone suggest controlling their amounts relative to each other to achieve a ratio (m1/m2) of the mercapto groups provided by the di-mercapto compounds to the mercapto groups provided by the tri or higher- mercapto compounds that renders obvious the claimed range.  As indicated above, the claimed m1/m2 ratio is given patentable weight in claim 1 (see e.g., [0089] of the present PGPub and the present examples).
The references cited in the corresponding foreign/PCT application(s) and parent application have been considered as part of the prior art discussed above.  
Based on the above, claims 1-2, 4-14 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787